                  Case 2:19-cv-02570-AC Document 24 Filed 09/09/20 Page 1 of 2



 1
     HADLEY & FRAULOB
 2   A Professional Law Corporation
     230 Fifth Street
 3   Marysville, CA 95901
 4
     (916) 743-4458
     FAX (530) 743-5008
 5
     JOSEPH C. FRAULOB – CA State Bar #194355
 6
     Attorney For Plaintiff
 7

 8
                                    UNITED STATES DISTRICT COURT

 9
                                  EASTERN DISTRICT OF CALIFORNIA

10
     RETH DIM,
                                                      CIV. NO. 2:19-CV-02570-AC
11
     Plaintiff,
     vs.                                              STIPULATION FOR AWARD OF EAJA
12                                                    FEES
     COMMISSIONER OF SOCIAL SECURITY,
13

14   Defendant.
15           IT IS HEREBY STIPULATED by the parties, through their undersigned attorneys, and
16   with the approval of the Court as provided below, that Plaintiff be awarded attorney fees under
17   the Equal Access To Justice Act (EAJA) 28 U.S.C. 2412(d), in the amount of four thousand, six
18   hundred and eighty-eight dollars and sixty-seven cents ($4688.67). This amount represents
19   compensation for all legal services rendered on behalf of Plaintiff by his counsel in connection
20   with this civil action, in accordance with 28 U.S.C. 2412(d).
21           After the Court issues an order for EAJA fees to Plaintiff, the government will consider
22   the matter of Plaintiff’s assignment of EAJA fees to Plaintiff’s attorney. Pursuant to Astrue v.
23   Ratliff, 130 S.Ct. 2521 (U.S. June 14, 2010), the ability to honor the assignment will depend on
24   whether the fees are subject to any offset allowed under the United States Department of the
25   Treasury’s Offset Program. After the order to EAJA fees is entered, the government will
26   determine if it is subject to any offset.
27           Fees and costs shall be made payable to Plaintiff, but if the Department of the Treasury
28   determines that Plaintiff does not owe a federal debt, then the government shall cause the



                                                     -1-
               Case 2:19-cv-02570-AC Document 24 Filed 09/09/20 Page 2 of 2



 1   payment of fees and costs to be made directly to Plaintiff’s counsel Joseph C. Fraulob, pursuant
 2   to the written assignment executed by Plaintiff. Any payments shall be delivered to Plaintiff’s
 3   counsel Joseph C. Fraulob.
 4          This stipulation constitutes a compromise settlement of Plaintiff’s request for EAJA
 5   attorney fees and does not constitute an admission of liability on the part of Defendant under the
 6   EAJA. Payment of the agreed amount shall constitute a complete release from, and bar to, any
 7   and all claims that Plaintiff and/or Plaintiff’s counsel may have relating to EAJA attorney fees
 8   and/or costs in connection with this action.
 9

10
            DATE: September 3, 2020         By /s/ Joseph C. Fraulob
11
                                           JOSEPH C. FRAULOB
12                                         Attorney for plaintiff

13
            DATE: September 3, 2020        McGREGOR W. SCOTT
14                                         United States Attorney
15
                                           DEBORAH LEE STACHEL
16                                         Regional Chief Counsel, Region IX
                                           Social Security Administration
17

18
                                           By /s/ Ellinor R. Coder
                                           (*authorized via e-mail on September 3, 2020)
19                                         ELLINOR R. CODER
                                           Special Assistant U.S. Attorney
20

21
                                           Attorneys for Defendant

22

23                                                  ORDER

24                                  APPROVED AND SO ORDERED

25

26   DATED: September 8, 2020

27

28




                                                     -2-
